                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 CHRISTOPHER PEMBERTON,                         )
                                                )
                              Plaintiff,        )
                                                )
                         v.                     )    Case No. 18-00324-CV-W-LMC
                                                )
 ANDREW SAUL, COMMISSIONER                      )
 OF THE SOCIAL SECURITY                         )
 ADMINISTRATION,                                )
                                                )
                              Defendant.        )

                                           ORDER

       Plaintiff Christopher Pemberton protectively applied for disability benefits and

Supplemental Security Income on May 5, 2014, with an onset date of April 28, 2014. (Doc. #8-6

at 2; Tr. at 388.) His application was subsequently denied. (Doc. #8-45 at 5-16; Tr. at 202-13.)

Thereafter, Pemberton requested a hearing in front of an Administrative Law Judge (ALJ). (Doc.

#8-5 at 19; Tr. at 216.) The hearing was held on September 3, 2015, and a decision finding

Pemberton not disabled was issued on November 12, 2015. (Doc. ##8-3 at 74; 8-4 at 27-35; Tr.

at 73, 181-89.) On November 21, 2016, the Appeals Council vacated the ALJ’s decision and

remanded the matter back to the Administrate Law Judge to review newly filed evidence, and if

warranted obtain supplemental evidence from a vocational expert. (Doc. #8-4 at 42–3; Tr. at 196-

97.) The ALJ conducted two hearings on remand; one on April 26, 2017, and another on June 6,

2017. (Doc. #8-3 at 119, 140; Tr. at 118, 139.) On June 29, 2017, the ALJ again found Pemberton

not disabled. (Doc. #8-3, at 16-27; Tr. at 15-26.) Pemberton now seeks judicial review pursuant

to 42 U.S.C. §§ 405(g) and 1383(c)(3). (Doc. #3.)
                                          I. Factual Background

       At the time of his application, Pemberton stated that undetermined heart issues and sleep

apnea limited his ability to work. (Doc. #8-7 at 5; Tr. at 459.) In his Function Report, Pemberton

indicated that his mental handicap and heart disease limited his ability to work, and his sleep apnea

affected his ability to sleep. (Doc. #8-7 at 22-3; Tr. at 476-77.) Pemberton noted that his

conditions affect his ability to lift, squat, bend, stand, reach, walk, kneel, and climb stairs. (Doc.

#8-7 at 27; Tr. at 481.)      Additionally, his conditions impact his memory, concentration,

understanding and his ability to complete tasks, follow instructions, use his hands, and get along

with others. (Doc. #8-7 at 27; Tr. at 481.)

       Nina L. Epperson, M.S., submitted a psychological evaluation to aid in the determination

of Missouri Health Net eligibility. (Doc. #8-9 at 63-7; Tr. at 880-84.) Ms. Epperson found that

“Pemberton does have a mental illness which prevents him from engaging in employment suitable

for his age, training, experience or education. It is this examiner’s opinion that the expected

duration of his incapacity will be 6 to 12 months.” (Doc. #8-9 at 67; Tr. at 884.) Ms. Epperson

noted that Pemberton’s appearance/behavior was good, his speech was within normal limits, he

did not appear to have issues with thought content and process, or perception, and his insight and

judgment were intact. (Doc. #8-9 at 66-6; Tr. at 882-83.) His mood was normal, but affect was

bland. His immediate memory and long-term memory appeared to be intact, but his recent memory

was impaired. (Doc. #8-9 at 66; Tr. at 883.) Pemberton “demonstrated moderate impairment with

attention and concentration[,]” and impairments in cognition. (Doc. #8-9 at 66; Tr. at 884.) Ms.

Epperson noted that Pemberton appeared to “function in the borderline to low-average range of

intelligence.” (Doc. #8-9 at 66; Tr. at 883.) Ms. Epperson diagnosed Pemberton with panic

disorder and noted his GAF score was 55. (Doc. #8-9 at 67; Tr. at 884.)



                                                  2
       At the time of the hearing held on September 3, 2015, Pemberton was twenty-six years old.

(Doc. #8-3 at 83; Tr. at 82.) He was living with his parents and his two minor children at his

parents’ house. (Doc. #8-3 at 84-5; Tr. at 83-4.) Pemberton testified that he was told not to drive

at that time due to episodes of losing consciousness. (Doc. #8-3 at 86; Tr. at 85.) According to

Pemberton, when he exerted himself, such as when he lifted heavy items or moved around, he

became dizzy or lightheaded. (Doc. #8-3 at 91-2; Tr. at 90-1.) He occasionally lost consciousness

with these episodes. (Doc. #8-3 at 93; Tr. at 92.) Pemberton testified that he had trouble walking

due to shortness of breath. (Doc. #8-3 at 96-7; Tr. at 95-6.) Pemberton’s doctor diagnosed him

with orthostatic hypotension but due to a lack of medical insurance, Pemberton was not taking any

medication for the orthostatic hypotension. (Doc. #8-3 at 92; Tr. at 91.) Pemberton used a CPAP

machine at night to sleep. (Doc. #8-3 at 99; Tr. at 98.) Additionally, Pemberton testified that he

was under the care of a chiropractor for chronic lower back pain and neck pain. (Doc. #8-3 at 95,

99; Tr. at 94, 98.) According to Pemberton, the chronic pain impacts his ability to concentrate on

a task. (Doc. #8-3 at 107; Tr. at 106.)

       A little less than two years later, on April 26, 2017, when Pemberton again testified before

the ALJ, Pemberton indicated that while he still had an active driver’s license, he did not drive due

to his condition. (Doc. #8-3 at 121; Tr. at 120.) During the hearing, Pemberton described how he

struggled with comprehension and pace while at previous jobs. (Doc. #8-3 at 123, 128-30; Tr. at

122, 128-29.) Pemberton was seeing a mental health professional up until September of 2016 but

stopped due to lack of insurance. (Doc. #8-3 at 124; Tr. at 123.) He was, however, still taking

medication to treat anxiety and depression, as well as a sleep aid. (Doc. #8-3 at 124; Tr. at 123.)

Pemberton testified that he could not sit for more than 15-30 minutes at a time before he felt a

crunching pain down his spinal column. (Doc. #8-3 at 126-27; Tr. at 125-26.) Standing, however,



                                                 3
was much harder for Pemberton and he would often get lightheaded, dizzy, and short of breath.

(Doc. #8-3 at 127; Tr. at 126.) On a scale of one to ten, Pemberton described his back pain as a

five and sometimes up to a ten and his neck pain as a ten. (Doc. #8-3 at 127; Tr. at 126.) At the

time of the hearing, he was not taking pain medication because he did not have insurance. (Doc.

#8-3 at 127-28; Tr. at 126-27.) Pemberton also testified about ongoing issues with chest pain.

(Doc. #8-3 at 128-29; Tr. at 127-28.) According to Pemberton, he has suffered several strokes and

has residual numbness and issues with blood flow. (Doc. #8-3 at 129; Tr. at 128.)

       The ALJ scheduled another hearing on June 6, 2017, in order to take testimony from a

psychologist, Dr. Jeffrey Fremont. (Doc. #8-3 at 140-42; Tr. at 139-41.) Dr. Fremont noted that

upon review of the records, he saw periods of transient disorientation, which can cause

psychological problems.     (Doc. #8-3 at 144; Tr. at 143.)       Dr. Freemont questioned the

psychological evaluation conducted by Ms. Epperson, which concluded that Pemberton had a

moderate impairment in the areas of attention and concentration. (Doc. #8-3 at 145-46; Tr. at 144-

45.) Based on his review of Epperson’s report, Dr. Freemont stated he would find that attention

and concentration were within normal limits. (Doc. #8-3 at 146; Tr. at 145.) Dr. Freemont saw

nothing in Ms. Epperson’s report that would lead him to conclude that Pemberton was unable to

work. (Doc. #8-3 at 148; Tr. at 147.) After reviewing the records, Dr. Freemont was of the opinion

that Pemberton’s anxiety and depression were transient in nature and not chronic, and not

disabling. (Doc. #8-3 at 149; Tr. at 148.) Additionally, Dr. Freemont did not find support for

references in the record to a mood disorder. (Doc. #8-3 at 149; Tr. at 148.) Finally, Dr. Freemont

did not find a medically determinable impairment that would last twelve months in part because

his mental health impairments were transient in nature and his cognitive functioning is not

significantly affected. (Doc. #8-3 at 149-50; Tr. at 148-49.)



                                                 4
                                          II. Standard of Review

       The Commissioner has set forth a five-step sequential evaluation process used in

determining whether an individual is disabled. 20 C.F.R. § 404.1520(a)(4); 20 C.F.R.

§ 416.920(a)(4). In accordance with the regulations, the ALJ is to determine:

       (1) whether the claimant is gainfully employed, (2) whether the claimant has a
       severe impairment, (3) whether the impairment meets the criteria of any Social
       Security Income listings, (4) whether the impairment prevents the claimant from
       performing past relevant work, and (5) whether the impairment necessarily
       prevents the claimant from doing any other work.

Eichelberger v. Barnhart, 390 F.3d 584, 590-91 (8th Cir. 2004) (internal citations omitted).

Plaintiff bears the burden of proof through the first four steps of the sequential evaluation process.

Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005). The burden then shifts to the Commissioner

to show that the claimant “maintains the residual functional capacity to perform a significant

number of jobs within the national economy.” Pearsall v. Massanari, 274 F.3d 1211, 1219 (8th

Cir. 2001).

       The Commissioner’s determination will be upheld unless it is not supported by substantial

evidence on the record as a whole or the Commissioner failed to apply the correct legal standard.

Brock v. Astrue, 674 F.3d 1062, 1063 (8th Cir. 2012); see also 42 U.S.C. §§ 405(g),

1383(c)(1)(B)(ii)(3). “Substantial evidence is relevant evidence which a reasonable mind would

accept as adequate to support the Commissioner’s conclusion.” Black v. Apfel, 143 F.3d 383, 385

(8th Cir. 1998). This Court will consider evidence that supports the Commissioner’s conclusion

and evidence that detract from the Commissioner’s conclusion. Ash v. Colvin, 812 F.3d 686, 689

(8th Cir. 2016). The Commissioner’s conclusion should be affirmed even though a different

conclusion could be drawn from the evidence, so long as there is evidence to support the

Commissioner's findings. Johnson v. Colvin, 788 F.3d 870, 873 (8th Cir. 2015).



                                                  5
                                             III. Discussion

       Pemberton argues that the ALJ’s residual functional capacity (RFC) assessment as to

Pemberton’s physical impairments is unsupported by substantial evidence on the record. (Doc.

#13 at 20-22.) He further argues that the RFC as to his mental impairments is also unsupported

by substantial evidence. (Doc. #13 at 22-23.) Next, Pemberton argues that the ALJ’s step four

determination was legally flawed. (Doc. #13 at 24-25.) Finally, Pemberton argues that the

Commissioner failed to sustain his burden at step five. (Doc. #13 at 25-28.) The Government

argues that substantial evidence on the record supports the ALJ’s decision and remand is not

required. (Doc. #23.)

           a. Residual Functional Capacity

       The ALJ found that Pemberton has the residual functional capacity to perform light work

with the following provisions:

       [Pemberton] is able to sit for 6 hours out of 8 hours; and he can stand and walk for 6 hours
       out of 8 hours. [Pemberton] is able to lift, carry, push, or pull 10 pounds frequently and up
       to 20 pounders occasionally. He should never climb ladders, ropes, or scaffolding.
       [Pemberton] can occasionally climb stairs or ramps; stoop; kneel; crouch; and crawl. He
       should never drive or be exposed to vibration. Claimant should never be exposed to
       hazards, such as dangerous machinery and unprotected heights.

(Doc. #8-3 at 21; Tr, at 20.)

       A claimant’s RFC is the most the claimant can do despite his or her limitations. 20 C.F.R.

§ 404.1545(a)(1); 20 C.F.R. § 416.945(a)(1). The ALJ “must determine a claimant's RFC based

on all of the relevant evidence, including the medical records, observations of treating physicians

and others, and an individual's own description of his limitations.” McKinney v. Apfel, 228 F.3d

860, 863 (8th Cir. 2000). An RFC must be supported by some medical evidence, but it is

“ultimately an administrative determination reserved to the Commissioner.” Cox v. Astrue, 495

F.3d 614, 619 (8th Cir. 2007). Furthermore, the burden of persuasion regarding the RFC remains

                                                6
with the claimant. Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012). The ALJ’s duty to

develop the record does not require the ALJ to seek additional opinions unless there is a crucial

issue undeveloped. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

       The ALJ in the instant case found that Pemberton’s “statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the medical

evidence in the record . . . .” (Doc. #8-3 at 22; Tr. at 21.) While the record contained evidence

that Pemberton sought treatment for a variety of issues including syncope, weakness, and

orthostatic hypotension, the ALJ correctly noted that examinations and imaging, with the

exception of an abnormal tilt test, were normal. (Doc. #8-3 at 23; Tr. at 22.) The record contains

numerous physical examinations of Pemberton, such that the ALJ had a sufficient record to

develop the RFC. The Court has reviewed the record and finds that substantial evidence supports

the ALJ’s RFC as to Pemberton’s physical impairments.

       With regard to the ALJ’s RFC as to Pemberton’s mental impairments, the Commissioner

concedes that the ALJ failed to include in the RFC Pemberton’s moderate limitations in adapting

or managing himself. Nevertheless, the Commissioner argues that remand is not necessary

because the Vocational Expert testified that an individual with the additional mental limitations

would still be able to perform the other jobs identified by the ALJ at Step Four. (Doc. #23 at 10-

11.) Pemberton has not argued that remand is still necessary, and this Court is not convinced that

remand is necessary. While the ALJ’s RFC failed to contain reference to Pemberton’s mental

limitations, the decision discusses those limitation in various places. Therefore, it is clear that

those limitations were contemplated. Furthermore, the end result would not change had those

mental impairments been included. Therefore, this Court finds no error.




                                                7
           b. Step Four Findings

       Pemberton next argues that the ALJ’s step four determination is legally flawed because the

ALJ failed to make specific findings as to the physical and mental demands of prior jobs and

whether Pemberton had the ability to return to those past jobs given his RFC. (Doc. #13 at 24-5.)

At step four, an ALJ “has a duty to fully investigate and make explicit findings as to the physical

and mental demands of a claimant's past relevant work and to compare that with what the claimant

herself is capable of doing before he determines that she is able to perform her past relevant work.”

Nimick v. Sec'y of Health & Human Servs., 887 F.2d 864, 866 (8th Cir. 1989). The Eighth Circuit

has repeatedly stated that an ALJ “‘may discharge this duty by referring to the specific job

descriptions in the Dictionary of Occupational Titles [(DOT)] that are associated with the

claimant's past work.’” Young v. Astrue, 702 F.3d 489, 491 (8th Cir. 2013) (quoting Pfitzner v.

Apfel, 169 F.3d 566, 569 (8th Cir.1999)).

       This Court recognizes that there are deficiencies in how the ALJ handled his duty at step

four. In the three hearings the ALJ conducted, the ALJ failed to include any limitations relating

to Pemberton’s mental impairments when discussing past relevant work. (Doc. #8-3 at 110, 135-

36, 151-54; Tr. at 109, 134-35, 150-53.) Furthermore, the ALJ’s discussion of his past work is

lacking. Nevertheless, because the ALJ found that Pemberton could perform other jobs existing

in the national economy, reversal is not warranted for the ALJ’s deficiencies at step four.

           c. Step Five Findings

       Finally, Pemberton argues that the Commissioner failed to sustain her burden at step five

because the vocational expert testified inconsistently with the DOT.          (Doc. #13 at 25-8.)

Specifically, Pemberton argues that the positions of electronics sub-assembler and small parts

assembler would require him to use power tools and machines that are inconsistent with his RFC’s



                                                 8
limitation against operating motorized equipment and exposure to hazards, vibrations and

dangerous machinery. As the Commissioner points out, however, the DOT states that the

conditions of vibrating and moving mechanical parts, as well as other environmental conditions,

are not present. DOT 729.684-054, 1991 WL 679729; DOT 706.684-022, 1991 WL 679050; (Doc.

#23 at 17-8.) This Court has reviewed the record and finds that the Commissioner’s finding at

step five is supported by substantial evidence.

                                              IV. Conclusion

       After careful review of the record, this Court finds that the Commissioner’s decision is

supported by substantial evidence. It is therefore,

       ORDERED that the Commissioner’s decision is affirmed.




                                                      /s/ Lajuana M. Counts
                                                      LAJUANA M. COUNTS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  9
